Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  October 5, 2006                                                                                         Clifford W. Taylor,
                                                                                                                  Chief Justice

  131899 & (21)(22)                                                                                     Michael F. Cavanagh
                                                                                                        Elizabeth A. Weaver
                                                                                                               Marilyn Kelly
                                                                                                          Maura D. Corrigan
  SALLY A. SOUTHERLAND,                                                                                 Robert P. Young, Jr.
            Plaintiff-Appellee,                                                                         Stephen J. Markman,
                                                                                                                       Justices

  v                                                                  SC: 131899
                                                                     COA: 269143
                                                                     Wayne CC: 05-503524-CZ
  BLUE CROSS BLUE SHIELD OF
  MICHIGAN,
            Defendant-Appellant.

  _________________________________________/

         On order of the Court, the motion for immediate consideration is GRANTED.
  The application for leave to appeal the July 7, 2006 order of the Court of Appeals is
  considered and, pursuant to MCR 7.302(G)(1), in lieu of granting leave to appeal, we
  REMAND this case to the Court of Appeals for consideration as on leave granted. The
  motion for stay is GRANTED. Trial court proceedings are stayed pending the
  completion of this appeal. On motion of a party or on its own motion, the Court of
  Appeals may modify, set aside, or place conditions on the stay if it appears that the
  appeal is not being vigorously prosecuted or if other appropriate grounds appear.

        CAVANAGH, J., would deny leave to appeal.




                            I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                            October 5, 2006                     _________________________________________
         t1003                                                                  Clerk